DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/19/2021 has been entered.  Claims 1-20 are pending in the application.

Information Disclosure Statement
Note that the IDS comprises more than 380 pages with about 30 references per page, for an estimated total of over 11000 references.
Regarding the IDS submitted on 07/20/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-13, 16-17, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanelli et al. (US 20140243801 A1) in view of Huang et al. (US 20100264194 A1).
Regarding claim 1, Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an unarticulated position and articulation positions; a first articulation member (240) attached to a first side of said end effector and to said articulation knob; a second articulation member (242) attached to a second side of said end effector and to said articulation knob (figs. 14-19); and 
an articulation lock comprising a lock member (236/262) configured to move between a locked position where said lock member is engaged with a said detent (233/235) of said end effector and an unlocked position where said lock member is disengaged from said end effector (figs. 12-14), 
Fanelli et al. states:  “rotating articulation knob (214), which is connected to articulation pinion (250), causes first arm (242) and second arm (240) to move back and forth with first rack (252) and second rack (256). [0066]… Movement of arms (242, 240) continues to rotate first cam gear (230), which causes cam wing (239) to push boss (273) rotationally further. Lock tooth (236) continues to ride along second cam teeth (235) until the distal bias caused by spring (264) urges lock bar (262) into the position shown in FIG. 18D. It will be appreciated that when lock bar (262) snaps into the position shown in FIG. 18D, an audible click or snap may be heard or felt. As a result, the user receives audible and/or tactile confirmation that lock tooth (236) has moved from between one set of cam teeth (233, 235) to another or otherwise has rotated by a single articulation increment” [0081]
Fanelli et al. fails to disclose the lock member is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position.
Huang et al. teaches a similar stapler (100) having a lock member (120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation lock/lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position for having a secure and adjustable lock at different articulation angles as taught by Huang et al.
Regarding claim 7,  Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an unarticulated position and articulation positions (figs. 12-14); a first articulation member (240) attached to a first side of said end effector and to said articulation knob; a second articulation member (242) attached to a second side of said end effector and to said articulation knob (figs. 14-19);  wherein rotation of said articulation knob moves said first articulation member and said second articulation member in opposite directions to articulate said end effector about said articulation axis (214 via moving 254/256); and 
an articulation lock (236/262), comprising: a distal lock member (236) selectively engageable with said end effector, wherein said end effector is prevented from rotating when said distal lock member is engaged with said end effector; and a proximal lock member (254/256) operably engaged with said articulation knob, wherein said articulation lock is configured to be 
Fanelli et al. fails to disclose articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector and place said articulation lock in said unlocked state.
Huang et al. teaches a similar stapler (100) having a lock member (120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector and place said articulation lock in said unlocked state ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation lock/lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position and have the articulation knob apply a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector and place said articulation lock in said unlocked state for having a secure and adjustable lock at different articulation angles as taught by Huang et al.
Regarding claim 13,  Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an un-rotated position and rotated positions (figs. 12-14); an articulation member (240/242) attached to said end effector and to said articulation knob, wherein said articulation member is movable between a proximal position and a distal position; and 

Fanelli et al. fails to disclose lock member is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a said rotated position
Huang et al. teaches a similar stapler (100) having a lock member (120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the lock member is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a said rotated position ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation lock/lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position and have the lock member configured to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a said rotated position for having a secure and adjustable lock at different articulation angles as taught by Huang et al.
Regarding claim 17, Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an un-rotated position and rotated positions (figs. 12-14); an articulation member (240/242) attached to said end effector and to said articulation knob, wherein said 
an articulation lock (236/262), comprising: a distal lock member (236) selectively engageable with said end effector, wherein said end effector is prevented from rotating when said distal lock member is engaged with said end effector; and a proximal lock member (254/256) operably engaged with said articulation knob, wherein said articulation lock is configured to be transitioned between a locked state where said distal lock member is engaged with said end effector and an unlocked state where said distal lock member is disengaged with said end effector, and wherein rotation of said articulation knob between said un-rotated position and a said rotated position transitions said articulation lock from said locked state to said unlocked state and then into said locked state again ([0072-0082], figs. 14-19).
Fanelli et al. fails to disclose the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector when said articulation lock is transitioned from said locked state to said unlocked state.
Huang et al. teaches a similar stapler (100) having a lock member (120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector when said articulation lock is transitioned from said locked state to said unlocked state ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation lock/lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position and have the lock member configured to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a said rotated position for having a secure and adjustable lock at different articulation angles as taught by Huang et al.
Regarding claims 2-3 and 8-9, Fanelli et al. discloses the lock member (236/262) is moved proximally when said lock member moves from said locked position to said unlocked position, wherein said lock member is biased (264) into said locked position by a biasing member (264, figs. 16-18), the lock member comprises a protrusion (teeth) configured to engage said articulation knob ([0065-0066], figs. 14-15), wherein said articulation knob comprises a plurality of knob detents (teeth figs. 14-15), and wherein a said knob detent engages said protrusion and said lock member proximally when said articulation knob is moved from said unarticulated/un-rotated position toward a said articulated/rotated position [0065-0067].
Regarding claims 6, 12, 16, and 20, Fanelli et al. discloses end effector comprises a staple cartridge (237, [0068], figs. 12 and 16-17).

Allowable Subject Matter
Claim 4-5, 10-11, 14-15, and 18-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an a surgical stapling instrument having end effector with fastening/staple jaws comprising all the structural and functional limitations and further 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also, note allowable subject matter has been indicated.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731